IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ZANE PAUL WEBBER ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1005

STATE OF FLORIDA, DEPT.
OF BUSINESS AND
PROFESSIONAL
REGULATION,

      Respondent.


_____________________________/

Opinion filed August 2, 2016.

An appeal from an order from the Department of Business and Professional
Regulation.
Ken Lawson, Secretary.

Daniel Villazon of Daniel Villazon, P.A., Orlando, for Petitioner.

Marisa G. Button, Chief Appellate Counsel, and Chevonne T. Christian, Assistant
General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      Before us is Petitioner’s “Expedited Petition for Review of Order of

Emergency Suspension of License, and Request for Attorney’s Fees and Costs.” We
have jurisdiction. See Art. V, §4(b)(1), Fla. Const.; § 120.68(1)(b), Fla. Stat. (2015);

Fla. R. App. P. 9.100(a).

      After evaluating only the face of the Order of Emergency Suspension as we

must, since there was no hearing afforded Petitioner below, see Nath v. State,

Department of Health, 100 So. 3d 1273, 1276 (Fla. 1st DCA 2012), we find its

factual statements allegedly justifying the emergency suspension of Petitioner’s

license to practice as a certified public accountant to be wholly insufficient to

establish that Petitioner’s actions vis-a-vis the named client pose an “immediate

serious danger to the public health, safety, or welfare” as required by section

120.60(6), Florida Statutes (2015). See also Bio-Med Plus, Inc. v. State, Dep’t of

Health, 915 So. 2d 669, 672 (Fla. 1st DCA 2005) (“Where, as here, no hearing was

held prior to the entry of the emergency order, every element necessary to its validity

must appear on the face of the order.”) (internal quotation marks omitted).

Specifically, Respondent’s order lacks any “particularized” allegations of fact

demonstrating an immediate danger of continuing harm.              See St. Michael’s

Academy, Inc. v. State, Dep’t of Children & Families, 965 So. 2d 169, 172 (Fla. 3d

DCA 2007); see also Bio-Med Plus, 915 So. 2d at 672-73 (holding “it is not enough

for the [emergency suspension order] merely to allege statutory violations,” the

allegations of continuing harm must be “particularized,” not “general and

conclusory” or related to stale actions).

                                            2
       Furthermore, the order is not “‘narrowly tailored to be fair’” to Petitioner, and

Respondent has not convincingly shown why less restrictive alternatives short of

emergency suspension of Petitioner’s license were not utilized. Nath, 100 So. 3d at

1276 (quoting Kaplan v. State, Dep’t of Health, 45 So. 3d 19, 21 (Fla. 1st DCA

2010)). As we stressed in Nath:

       The summary procedure authorized by statute permits the Department
       to deprive licensees of a property interest prior to giving them full due
       process. Bearing that in mind, we have held that agencies employing
       the procedure must “explain why less harsh remedies . . . would have
       been insufficient to stop the harm alleged.”

Id. (quoting Preferred RV, Inc. v. Dep’t of Highway Safety & Motor Vehicles, 869
So. 2d 713, 714 (Fla. 1st DCA 2004)). Respondent’s claim that it does not have

sufficient options at its disposal to ensure Petitioner does not engage in the same

conduct of “victimizing citizens of the State during the pendency of this action” was

neither expressed in the order nor substantiated by Respondent.∗ Id.; Bio-Med Plus,
915 So. 2d at 674.

       To the extent the Order of Emergency Suspension fails to demonstrate on its

face an immediate and recurring threat to the public and the license suspension is




∗
   Even more troubling is Respondent’s acknowledgment in its answer brief that the allegations in
its order concerning potential criminal charges to be filed against Petitioner were, in fact, a mere
“scrivener’s error” it did not rely upon in arriving at its ultimate decision to suspend Petitioner’s
license. The language in paragraph 28 of the order would belie that assertion. There it states that
“the likelihood of continued illegal conduct by [Petitioner] demonstrates the immediate suspension
of his CPA license is necessary to protect the public.”
                                                 3
not a narrowly tailored remedy, we conclude the action taken by Respondent failed

to afford Petitioner the due process protection our state and federal constitutions

demand. See § 120.60(6)(a)-(c), Fla. Stat (2015). Consequently, we QUASH the

Order of Emergency Suspension of License. See Kaplan, 45 So. 3d at 21 (citing Bio-

Med Plus, 915 So. 2d at 669).

      We also deny Petitioner’s request for attorney’s fees and costs. Petitioner’s

request should have been by separate motion. See Fla. R. App. P. 9.400(b)(2). The

“‘failure to file a motion for attorney’s fees in accordance with Florida Rule of

Appellate Procedure 9.400(b) is a proper basis for the denial of fees on

appeal.’” McCreary v. Fla. Residential Prop. & Cas. Joint Underwriting Ass’n, 758
So. 2d 692, 696 (Fla. 4th DCA 1999) (quoting Salley v. City of St. Petersburg, 511
So. 2d 975, 977 (Fla. 1987)); see also Green v. Sun Harbor Homeowner’s Ass’n,

Inc., 685 So. 2d 23, 26 n.2 (Fla. 4th DCA 1997) (noting that “at the appellate level,

if a party seeking appellate attorney’s fees requests appellate attorney’s fees in its

brief, but fails to ask for attorney’s fees by separate motion, that party will not be

entitled to appellate attorney’s fees”) (emphasis added), quashed on other grounds,

730 So. 2d 1261 (Fla. 1998); ACD Corp. of Fla. v. Walker, 413 So. 2d 33, 33 (Fla.

1st DCA 1981); Melweb Signs, Inc. v. Wright, 394 So. 2d 475, 477 (Fla. 1st DCA

1981).




                                          4
ROWE, KELSEY, and JAY, JJ., CONCUR.




                                5